DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Invention I directed to a device, Claims 1-14, with a simultaneous cancellation of method claims 15-20, and addition of device Claims 21-26, in the response to restriction requirements filed 03/30/21 is acknowledged.  Because of cancellation of method claims, the election has been treated as an election without traverse.

Status of Claims
Claims 1-14 and 21-26 are examined on merits herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103Or-Bach et al. (US 9,023,688) in view of Lin (US 2016/0020267).
In re Claim 1, Or-Bach teaches a semiconductor device comprising (Figs. 1A-1E and Figs. 3A-3G, the last are directed to a method of creating the semiconductor device of Fig. 1E as its part): 
a substrate 100 or 300 (Figs. 1 or Fig. 3, column 11, line 41; column 21, line 49, and column 49, lines 47-48);
a deep trench capacitor (DTC) – as a decoupling capacitor, column 25, lines 45-50 - within the substrate – such as within region 102 of Figs. 1A-1E (column 11, lines 40-45) or within region 302 of Fig. 3G (column 25, lines 45-50); and
an interconnect structure – comprised all layers above substrate 100 (or substrate 300) (Figs. 1 or Figs. 3, accordingly) - over the DTC and the substrate, the interconnect structure comprising:
a seal ring structure 106 or 306 (dependent on the embodiment, the seal ring structure comprises interconnected metal lines, column 13 lines 35-37) in electrical contact with the substrate 100 or 300 (a direct physical contact is shown and a similar connection is described with respect to Figs. 3); 
a first conductive via  - an electrically conductive bottom via 116 directly contacting region 102 (or a bottom via 316 for Figs. 3) and electrically connected to metal layer 118 (column 12 line 52 – for 116; column 11 lines 65-67 and column 12 lines 1-3– for 118, or to metal layer 318  for Figs. 3); and 
a first conductive line 118 (column 12 lines 1-3), or one of lines 119 (column 12, line 65) electrically connected to 118) - electrically coupling the seal ring structure 106 to the first conductive via 116 – as in Figs. 1, or one of lines 318 or 321 (column 26, lines 21-25)– for the embodiment of Figs. 3A-3G.

Lin teaches a device comprised a deep trench decoupling capacitor (Figs 16A-16B, paragraph 0002) disposed within a substrate 1602 (paragraph 0044) and an interconnect structure (comprised all layers above the substrate starting with layer 1640) which is connected using a first via (shown as R4, paragraph 0046) to the capacitor and to a ground pad 1628a (paragraph 0048).
Or-Bach and Lin teach analogous art directed to a DTC, used as a decoupling capacitor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Or-Bah device in view of the Lin device, since they are from the same field of endeavor, and Lin created a successfully operated device.
In view of Lin, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Or-Bach device, by substituting not fully disclosed DTC of the Or-Bach device with the DTC of Lin (in order to enable creation of this element in the substrate) and electrically connecting the first conductive via of Or-Bach to the DTC, in order to enable its operation as a decoupling capacitor electrically connected to the ground line 118 (Or-Bach, Fig.1E).
In re Claim 2, Or-Bach/Lin teaches the semiconductor device of Claim 1 as cited above.
Or-Bach further teaches (Figs. 1A-1E) a doped region in the substrate (when the substrate is doped, column 19, line 22, any region would be a doped region), the doped region being in electrical contact with the seal ring structure 106.
In re Claim 5, Or-Bach/Lin teaches the semiconductor device of Claim 2 as cited above, including the first conductive via (described for Claim 1), wherein, as shown for Claim 1, the first conductive line is line 119 of the interconnect structure that electrically connects 118 and 102. 
Or-Bach teaches that the interconnect structure further comprises (Fig. 1E) a second conductive line 118 over the first conductive line 119, the second conductive line 118 electrically coupling the seal ring structure 106 to the first conductive via 116.
In re Claim 6, Or-Bach/Lin teaches the semiconductor device of Claim 1 as cited above, with the DTC taught by Lin.
Lin further teaches (Fig. 16A) that an interconnect structure further comprises a second conductive via – such as R3 (paragraph 0046) in electrical contact with a DTC.
It would have been obvious for one of ordinary skill in the art before filing the application to use another second conductive via of the interconnect structure of Or-Bach for electrical connection to the DTC, in order to enable operation of all grounded parts of the DTC.
In re Claim 7, Or-Bach/Lin teaches the semiconductor device of Claim 6 as cited above, wherein, as shown for Claim 1, the seal ring structure is electrically connected to the first conductive line being a ground. 
Since the second conductive via shall be also connected to the ground (as shown for Claim 6), it would have been obvious for one of ordinary skill in the art before filing the application to use the first conductive line of Or-Bach for electrical coupling the seal ring structure to the second conductive via.
In re Claim 8, Or-Bach teaches a semiconductor device comprising (Figs. 1A-1E, 3A-3G): 
a substrate 100 (Figs. 1, column 11, line 40 or 301 in Figs. 3);
a deep trench capacitor (DTC) – as a decoupling capacitor (column 25, lines 45-50) within the substrate – such as within region 102 of the substrate in Figs. 1A-1E (column 11m lines 40-45) or within region 302 of substrate 301 – in Figs. 3A-3G (column 25, lines 45-50); and
an interconnect structure over the DTC and the substrate – as all layers above substrate 100 or 301 (Figs. 1 or Figs. 3, accordingly), the interconnect structure comprising:
a seal ring structure 106 (comprised interconnected metal lines, column 13, lines 35-37) in electrical contact with the substrate 100 (such as in a direct physical contact created by electrically conducting 106 and 100); 
a first conductive line  - such as any line 119 of an interconnect connecting 118 and 102 or line 118 -  in electrical contact with region 102; and 
a second conductive line – such as 118 or 119 (depending on the choice of the first conductive line) - electrically coupling the seal ring structure 106 to the first conductive line.
Although Or-Bach shows the first conductive line (119 or 118) in electrical contact with some elements disposed in region 102, Or-Bach does not explicitly state that this line is in electrical contact with the DTC. However, Or-Bach teaches that the DTC is a decoupling capacitor (as shown above) and that line 118 (shown as 318 in Figs. 3) is a ground line (column 27, line 58); accordingly, any line 119 electrically connecting 102 and 118 - would be also connected to ground.
Lin teaches a device comprised a deep trench decoupling capacitor (Figs 16A-16B, paragraph 0002) disposed within a substrate 1602 (paragraph 0044) and an interconnect structure (comprised all layers above the substrate starting with layer 1640) comprised a first conductive line 1624b (or 1628b) being in electrical contact with the capacitor and electrically connected to ground (paragraph 0048).
In view of Lin, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Or-Bach device, by substituting not fully disclosed DTC of Or-Bach with the DTC of Lin (in order to enable creation of this element in the substrate) and electrically connecting the first conductive line to the DTC and the second conductive line to the ground potential, in order to enable operation of the decoupling capacitor (Or-Bach, Fig.1E, 118).
In re Claim 9
In re Claim 10, Or-Bach/Lin teaches the semiconductor device of Claim 8 as cited above, wherein the first conductive line – if chosen to be 119 (Or-Bach, Fig. 1E) is interposed between the second conductive line 118 and the DTC (within layer 102).
In re Claim 11, Or-Bach/Lin teaches the semiconductor device of Claim 8 as cited above, wherein the interconnect structure further comprises (Or-Bach, Fig. 1E) a first conductive via – such as a top via 116 (column 12, line 52) in an interconnect electrically contacting 118 and 102 - electrically coupling the first conductive line 119 to the second conductive line 118.
In re Claim 12, Or-Bach teaches the semiconductor device of Claim 8 as cited above. 
Or-Bach further teaches a doped region in the substrate 100 (Figs. 1A-1E, when the substrate is doped, column 19, line 22), the doped region being in physical contact with the seal ring structure 106.

Claims 3-4, 13-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach/Lin in view of Hung et al. (US 20126/0313217). 
In re Claim 3, Or-Bach/Lin teaches the semiconductor device of Claim 2 as cited above, including the seal ring structure electrically connected to the first conductive line 118 (or 119, Fig. 1E of Or-Bach, as shown for Claim 1) and to the doped region of the substrate (as shown for Claim 2) and including the first conductive via connected to the DTC.
Or-Bach further teaches (Fig. 1E) a second conductive line – being line 119, if the first line is 118 or 321 or being line 118, if the first line is 119, 

a second conductive via being in physical contact with the doped region and the first conductive line; and
a second conductive line over the second conductive via, the second conductive line being above the first conductive line.
Hung teaches a commonly known structure of a seal ring 110 (Fig. 2, paragraph 0020) comprised vias 107 (paragraph 0018) being in contact with a doped region 104b of substrate 100 (paragraphs 0015, 0021).
Or-Bach and Hung teach analogous art directed to a semiconductor device comprised a seal ring, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying/understanding the Or-Bach structure in view of the Hung structure, since they are from the same field of endeavor, and Hung created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to understand (at least in view of Hung) or to modify the Or-Bach structure by substituting its non-clearly disclosed seal ring with the seal ring of Hung such that the Or-Bach/Lin device of Claim 2 comprised a second via (of the seal ring) being in physical contact with the doped region and the first conductive line (as is clear from Claims 1 and 2), wherein, if the first conductive line was line 119 (see for Claim 1), the device further comprises a second conductive line 118 over the second conductive via (of the seal ring 106) and over the first conductive line 119.
In re Claim 4, Or-Bach/Lin teaches the semiconductor device of Claim 2 as cited above, including the first conductive via (described for Claim 1), wherein, as shown for Claim 1, the first conductive line could be line 321 (Figs. 3A-3G) and the seal ring is in direct contact with the doped region of the substrate.
Or-Bach further teaches a second conductive line 318 (Fig. 3G) over the seal ring 306, the second conductive line 318 being below the first conductive line 321 and over the seal ring 306.
Or-Bach does not explicitly teach that the seal ring structure comprises: a second conductive via being in physical contact with the doped region and the first conductive line such that the second conductive lie is over the second conductive via.
Hung teaches a commonly known structure of a seal ring 110 (Fig. 2, paragraph 0020) comprised vias 107 (paragraph 0018) being in contact with a doped region 104b of substrate 100 (paragraphs 0015, 0021).
It would have been obvious for one of ordinary skill in the art before filing the application to modify (if required) the Or-Bach/Lin device of Claim 2 by creating the seal ring in the manner taught by Hung or to substitute a non-fully disclosed seal ring of Or-Bach with the seal ring of Hung (in order to enable creation of the seal ring in a real structure), and using a bottom via of the seal ring for direct physical contact with the doped region of the substrate, in order to enable physical and electrical connections between the seal ring and the substrate.

In re Claim 13, Or-Bach/Lin teaches the semiconductor device of Claim 12 as cited above, including the seal ring structure being in physical contact with the doped region of the substrate and the first conductive line being line 118 of Or-Bach.
Or-Bach does not explicitly teach that the seal ring structure comprises: a first conductive via, the first conductive via being in physical contact with the doped region; and a second conductive via over the first conductive via, the second conductive via being in physical contact with the first conductive line.
Hung teaches a seal ring 110 (Fig. 2, paragraph 0020) comprised a first conductive via 107 (paragraph 0018) being in physical contact with a doped region 104b (paragraph 0021) and a second conductive via 109 (paragraph 0020) over the first conductive via 107.
In view of the not clearly disclosed seal ring by Or-Bach, it would have been obvious for one of ordinary skill in the art before filing the application creating the seal ring structure in the manner taught by Hung (in order to enable creation of the seal ring) or to substitute a non-clearly disclosed seal ring of Or-Bach with the seal ring similar to that of Hung, including the seal ring first conductive via being in physical contact with the doped region of Or-Bach, and including a second conductive via above the first conductive via, while creating the second conductive via as a top via of the seal ring, and connecting the second via in physical contact with the first conductive line: Although Hung does not teach that a top portion of the seal ring ends with a via, its ends with a metal line, in view of connecting the seal ring to the line 118 of Or-Bach, one of ordinary skill in the art before filing the application may finish the seal ring with a top via 109 of Hung (similar to the bottom end of the seal ring of Hung) since it shall be connected to 
In re Claim 14, Or-Bach/Lin teaches the semiconductor device of Claim 12 as cited above, including the second conductive line, being line 118 of Or-Bach and including the seal ring of Or-Bach being in physical contact with the doped region of the substrate, as shown for Claim 12.
Or-Bach does not explicitly teach the seal ring and, accordingly, does not teach that the seal ring structure comprises: a first conductive via, the first conductive via being in physical contact with the doped region; and a second conductive via over the first conductive via, the second conductive via being in physical contact with the second conductive line.
Hung teaches a seal ring 110 (Fig. 2, paragraph 0020) comprised a first conductive via 107 (paragraph 0018) being in physical contact with a doped region 104b (paragraph 0021) and a second conductive via 109 (paragraph 0020) over the first conductive via 107.
In view of the not clearly disclosed seal ring by Or-Bach, it would have been obvious for one of ordinary skill in the art before filing the application creating the seal ring structure in the manner taught by Hung (in order to enable creation of the seal ring), including the first conductive via being in physical contact with the doped region of Or-Bach, and including a second conductive via above the first conductive via, while creating the second conductive via as a top via of the seal ring, and connecting the second via in physical contact with the second conductive line: Although Hung does not teach that a top portion of the seal ring ends with a via, its ends with a metal line, in 
In re Claim 21, Or-Bach teaches a semiconductor device comprising (Figs. 1A-1E, Figs. 3A-3G): 
a substrate 100 or 300 (column 11, line 40; column 21, line 49);
a doped region in the substrate – at least under seal ring 106 (e.g., when the substrate is doped, column 19, line 22);
a deep trench capacitor (DTC) in the substrate – as a decoupling capacitor (column 25, lines 45-50) in region 102 of Fig. 1E or in region 302 of Fig. 3G (column 11, lines 40-45; column 25, lines 45-50) adjacent the doped region – under 106; 
and an interconnect structure over the DTC and the substrate (as all elements above 102 and 100 in Fig. 1E or elements above 300/302 and under 332 in Fig. 3G), the interconnect structure comprising:
a second conductive via – as a bottom via 116 (column 12, line 52) of an interconnect electrically connecting 102 and 118; and
a first conductive line – as line 118 or as line 119 in an interconnect connecting 102 and 118.

Lin teaches a device comprised a deep trench decoupling capacitor (Figs 16A-16B, paragraph 0002) disposed within a substrate 1602 (paragraph 0044) and an interconnect structure (comprised all layers above the substrate starting with layer 1640) comprised a first conductive via R4 in electrical contact with the capacitor and electrically connected to ground (paragraph 0048).
Hung teaches a seal ring 110 (Fig. 2, paragraph 0020) comprised a first conductive via 107 (paragraph 0018) being in physical contact with a doped region 104b (paragraph 0021) and a second conductive via 109 (paragraph 0020) over the first conductive via 107.
Since Or-Bach does not explicitly teach the DTC and the seal ring structure, it would have been obvious for one of ordinary skill in the art before filing the application to modify (or to understand) the Or-Bach device in view of the Lin teaching by, for example, replacing a non-fully disclosed DTC of Or-Bach with the DTC of Lin and 
It would have been obvious for one of ordinary skill in the art before filing the application creating the first conductive via 107 of the Hung’ seal ring as the first conductive via in physical contact with the doped region of Or-Bach, creating a bottom via 107 of the interconnect connecting elements 118 and 102 (Fig. 1E of Or-Bach) as the second conductive via in physical contact with the DTC and using the first conductive line of Or-Bach for electrical connection between the first and second conductive vias, in order to enable operation of the decoupling capacitor of Or-Bach, while providing a thermal path from the decoupling capacitor through line 118 and the seal ring 106.
In re Claim 22, Or-Bach/Lin/Hung teaches the semiconductor device of Claim 21 as cited above, wherein, as shown for Claim 21, the first conductive via is a part of a seal ring structure.
In re Claim 23, Or-Bach/Lin/Hung teaches the semiconductor device of Claim 21 with the interconnect structure, with the second conductive via coupled to the DTC of Lin as shown above. 
Lin further teaches (Fig. 16A) that an interconnect structure comprises a third conductive via R3 in physical contact with the DTC – the third conductive via also being connected to a ground potential (as a first conductive via R4).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Or-Bach/Lin/Hung device of Claim 21 by creating the third conductive via in physical contact with the DTC (in order to enable appropriate ground 
In re Claim 24, Or-Bach/Lin/Hung teaches the semiconductor device of Claim 21 as cited above, including the interconnect structure as it is shown for Fig. 3G of Or-Bach and including the first conductive via – being the via of the seal ring.
Or-Bach teaches the structure (of Fig. 3G) further comprising a contact pad 381 (column 28, line 31) over the interconnect structure, the contact pad 381 being electrically coupled (through TSV 380, column 27, lines 40-45) to the doped region (under 306) of the substrate 300, through the first conductive line 318 and the first conductive via (such as a bottom via) of the seal ring 306.
In re Claim 25, Or-Bach/Lin/Hung teaches the semiconductor device of Claim 24 as cited above, wherein (as is clear from Fig. 3G of Or-Bach), the first conductive line 118 is spaced apart from the contact pad 381.

Allowable Subject Matter
Claim 26 contains allowable subject matter and would be allowed if incorporate all limitations of the base claim and all intervening claims.
Reason for Indicating Allowable Subject Matter
Re Claim 26, the prior art of record, including prior art cited in the section Conclusion, do not anticipate such limitation of Claim 26 as: “the first conductive line is in physical contact with the contact pad”, in combination with limitations of Claims 24 and 21, on which Claim 26 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Pie (NPL), Nakos et al. (US 2011/0169131), and Feng et al. (US 2015/0303191) teach DTC.
Tsao et al. (US 7053453), Nakashiba (US 7,550,850), and Lin et al. (US 8,283,754) teach structures comprised a seal ring.
Yen et al. (US 2014/0070366) teaches an electrical connection between a grounded seal ring and a capacitor.

Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/09/21